Exhibit 99.1 Cary, NC Contact:Shawn Poe, CFO919-677-4019 Ply Gem Reports Fourth Quarter 2008 Results March 30, 2009, Ply Gem Holdings, Inc. (“Ply Gem” or the “Company”), a leading manufacturer of residential exterior building products in North America, today announced fourth quarter 2008 net sales of $234.5 million, a 26.2% decrease from the $317.9 million forthe same period in 2007.For the full year of 2008, net sales were $1,175.0 million or 13.8% lower than the $1,363.5 million of net sales for the full year of 2007. Adjusted EBITDA for the fourth quarter of 2008 was $5.7 million compared to $32.3 million for the fourth quarter of 2007.For the full year of 2008, Adjusted EBITDA was $92.5 million compared to $172.5 million for the full year of 2007. Our net loss before unusual items for the fourth quarter was $27.9 million as compared to a net loss of $10.0 million for the fourth quarter of 2007.For the full year of 2008, our net loss before unusual items was $55.5 million as compared to net income of $7.5 million for the full year of 2007. Gary E. Robinette, President and CEO, said “Ply Gem's fourth quarter and full year sales and EBITDA results reflect the challenging market conditions that continue to exist in the current economic environment.We continue to pursue the initiatives that are helping us compete effectively in this historic housing slump.We continue to realign our cost structure for current and future market demand.At the same time, we are focused on maximizing cash flow and outperforming the market place in all business units, allowing us to emerge stronger when the economy recovers .” Shawn K.
